,




                        September 14, 1971



    Honorable James U. Cross            Opinion No. M- 952
    Executive Director
    Parks and Wildlife                  Re:   Authorization of
      Department                              Parks and Wildlife
    John H. Reagan Building                   Department to Expend
    Austin, Texas 78701                       Certain Funds for
                                              the Construction of
                                              a State Office Build-
                                              ing.

    Dear Mr. Cross:

         You have requested the opinion of this office as
    to the following question:

             "Is the Parks and Wildlife Depart-
        ment authorized to expend funds for the
        construction of a State office building
        from each of the following funds:

              a. General Revenue Fund, specifi-
         cally, any 'lapsed funds' which may remain
         at the end of a fiscal year;

              b.   State Parks Funds No. 64;

              C.   Special Game and Fish Fund No. 9;

              d. Land and Water Recreation and
         Safety Fund No. 63;

              e.   Special Boat Fund No. 59;

              f.   Conservation Fund No. 223;

              G.   Texas Parks Fund No. 31."




                               -4657-
Honorable James U. Cross, page 2,    (M-952)



     Section 6 of Article VIII of the Constitution of
Texas provides that no money shall be drawn from the
Treasury, but in pursuance of specific appropriations
made by law. Pickle v. Finley 91 Tex. 484, 44 S.W.
480 (1898). The 62nd LegislatAre in the current General
Appropriations Act, Senate Bill 11, Acts 62nd Leg., R.S.,
1971, as amended by Senate Bill 7, Acts 62nd Leg., 1st.
C.S.) 1971, made the following appropriation to the
Parks and Wildlife Department for the biennium ending
August 31, 1973:

          "In addition to the funds appropria-
     ted hereinabove, there is hereby appropria-
     ted out of such funds as may be available
     to the Parks and Wildlife Department an
     amount NTE $B,OOO,OOO for construction of
     a State office building for the Parks and
     Wildlife Department to be located at
     McKinney Falls State Park including facili-
     ties for wildlife scientific research and
     comprehensive park and statewide outdoor
     recreational planning.  Such amount to
     cover planning, site development, profes-
     sional services and fees, salaries and
     wages, travel, capital outlay including
     utilities, equipment, park areas and other
     improvements related thereto and all other
     necessary costs and expenses whether by
     contract or direct payment."

      It is noted that the above quoted appropriation does
not specify from what fund or funds said appropriation is
made.

     The appropriation is made for the construction of a
State office building to be used for wildlife scientific
research and comprehensive park and, statewide outdoor rec-
reational planning.   Therefore, such item of appropriation
may be expended from the available special funds listed
in your request as well as the General Revenue Fund. See :
Attorney General's Opinion M-574 (1970). In this connec-
tion House Bill 1565, Acts of the 62nd Legislature, Regu-
lar Session, 1971, Chapter 798, page 2459 (codified in
Vernon's as Article 438613-Z V.C.S.), provides:




                        -4658-
Honorable James U. Cross, page 3    (M-952)



     "Section 1. There is hereby established a
     fund in the State Treasury to be known as
     the 'Parks and Wildlife Operating Fund.'
     The Parks and Wildlife Commission is autho-
     rized to transfer any funds appropriated
     to the Parks and Wildlife Department by
     the Legislature for Personal Services
     Travel, Consumable Supplies and Materials,
     Current Operating Expenses and Capital
     Outlay, as these terms are used in the Act.
     All expenditures by the department from
     this special fund shall be made only for
     such purposes for which appropriations are
     made by the General Appropriations Act."

     "Section 2. The Parks and Wildlife Opera-
     ting Fund shall be used for the purposes
     specified by law or hereafterwards autho-
     rized by law, and nothing shall be done
     by any officer or employee of the Parks
     and Wildlife Department or the Parks and
     Wildlife Commission to jeopardize or
     divert the Special Funds or any portion
     thereof, including any federal aid the
     department receives or administers."

     In Attorney General's Opinion M-574, it was pointed
out that: "The Parks and Wildlife Department was created
by the provisions of Article 978f-3a, Vernon's Penal Code.
This article provides that the Special Game and Fish Fund
shall be used for the purposes provided in the act and
for purposes provided by law, and also prohibits the use
of money heretofore authorized for park purposes to be
expended for any other purpose than the operation, main-
tenance or development of State Parks".

     It is our opinion that a State office building for
the Parks and Wildlife Department to be used for "wildlife
scientific research and comprehensive park and statewide
outdoor recreational planning" is not a diversion of the
purpose for which the special funds may be used.


                     SUMMARY

          Monies specifically appropriated to
     the Parks and Wildlife Department for the
     construction of a State office building

                       -4659-
Honorable James U. Cross, page 4        (M-952)



     at &Kinney  Falls State Park is payable
     out of the General Revenue Fund, and such
     moneys as may be available in the State
     Parks Funds No. 64, Special Game and Fish
     Fund No. 9, Land and Water Recreation and
     Safety Fund No. 63, Special Boat Fund No.
     59, Conservation Fund No. 223, and Texas
     Parks Fund No. 31.




                                    y General of Texas

Prepared by JohnReeves
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman

Rex White
Larry Craddock
Pat Bailey
Marietta Payne

SAM MCDANIEL
Acting Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                           -4660-